Motion Granted and Order filed September 26, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00691-CV
                                  ____________

              IN RE VALERO REFINING TEXAS L.P., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-36172

                                    ORDER

      On August 9, 2019, relator Valero Refining-Texas, Inc. filed a petition for
writ of mandamus. Valero challenges orders denying its motion for summary
judgment and motion for permissive interlocutory appeal regarding whether Valero
is immune from common law negligence claims pursuant to the Texas Workers’
Compensation Act. Valero asks this court to compel the Honorable Donna Roth,
presiding judge of the 295th District Court, Harris County, to render judgment in
Valero’s favor or, in the alternative, compel Judge Roth to permit an interlocutory
appeal.

      Valero also filed a motion to file documents under seal. We grant the motion
as to a temporary seal. The temporary seal will become final when the parties (1)
file with the Clerk of the Texas Supreme Court a verified copy of the posted notice
and (2) file with the clerk of this court (a) a statement of compliance with Rule 76a(3)
and (b) the signed final sealing order. The parties have 30 days from the day of this
order to comply.

                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.




                                           2